DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102017214932.9, filed on 08/25/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“evaporator unit” in Claim 16
The generic placeholder is “evaporator unit” and the functional language attributed the “evaporator unit” includes: “configured to evaporate water to generate steam”.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 16 recites “an evaporator unit”. However, there is insufficient disclosure provided in the Specification to describe these claimed terms, where in Paragraph 0010, it specifically states that no structure of the evaporator is disclosed in the specification. As a result, the specification fails to provide sufficient disclosure in full, clear, concise, and exact terms such that any person skilled in the art can make and use the claimed invention.  Based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, claim limitation, “an evaporator unit”, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19-20, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribau et al. (EP 2037183 A1, hereinafter Ribau).
Regarding claim 16, Ribau discloses a steam cooking appliance (Abstract, lines 1-2, “A steam oven device…”), comprising: 
a cooking chamber (Abstract, lines 1-2, “…at least one cooking cavity…”); 
an evaporator unit configured to evaporate water to generate steam for supply into the cooking chamber (Abstract, lines 6-7, “…a boiler means for vaporising water…”); and 
a water supply unit (Abstract, lines 7-8, “…a water tank for receiving water to be vaporized by the boiler…”) including a removable water tank (Para. 0021, lines 8-9, “…pulling out water tank 10 from receiving slot 8…”), said water tank comprising a valve unit (Para. 0021, lines 1-2, “…water tank 10 has two snap-in connections 11…”) for coupling to the evaporator (Para. 0014, lines 2-4, “…first water pump supplies water from the water tank to the boiler…”, where the snap-in connection is in fluid connection to the water pump stated in Para. 0021), said valve unit including two valves formed separately from one another (Para. 0021, lines 1-2, “…two snap-in connections 11…”, where the snap-in connections are separate from one another).
Regarding claim 19, Ribau teaches the apparatus according to claim 16, as set forth above, discloses further comprising a panel support (Modified Fig. 1, where the water tank is 

    PNG
    media_image1.png
    610
    812
    media_image1.png
    Greyscale

Modified Figure 1, Ribau
Regarding claim 20, Ribau teaches the apparatus according to claim 19, as set forth above, discloses wherein the receiving unit has a cylindrical or circular-cylindrical configuration (Modified Fig. 4, where the snap-in connections shape is shown to be cylindrical).

    PNG
    media_image2.png
    530
    542
    media_image2.png
    Greyscale

Modified Figure 4, Ribau
Regarding claim 31, Ribau teaches the apparatus according to claim 16, as set forth above, discloses wherein the water tank includes a main body, said water tank having a front side facing a user, and a closure element provided on the front side and fastened to the main body of the water tank (Modified Fig. 4.1, where the features claimed are shown).

    PNG
    media_image3.png
    624
    1181
    media_image3.png
    Greyscale

Modified Figure 4.1, Ribau

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17, 21, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) in view of Malcolm et al. (EP 1724529 A1, hereinafter Malcolm). 
Regarding claim 17, Ribau teaches the apparatus according to claim 16, as set forth above, discloses valves being present (Modified Fig. 4, snap-in connections 11).
Ribau does not disclose: 
Wherein the valves are essentially arranged one above the other in an installed position of the water tank.
However, Malcolm discloses, in the same field of invention of water tanks for steam cookers, a water tank with valves arranged on top of one another (Modified Fig. 2, where the mounting configuration would result in the valves being stacked on top of each other). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the water tank in Ribau with the stacked valve configuration as taught by Malcolm.
	One of ordinary skill in the art would have been motivated to make this modification in order to have the advantage of another mounting configuration for the water tank to attach to the steam generator as stated by Malcolm, Para. 0006, lines 2-3, “…vessel outlet when the portable vessel is mounted to the oven…”. 
Furthermore, it has also been held that the mere rearrangement of parts is an obvious modification to make.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Further modifying Ribau, as articulated above, would still have the same end-result of a water tank with 


    PNG
    media_image4.png
    679
    714
    media_image4.png
    Greyscale

Modified Figure 2, Malcolm
Regarding claim 21, Ribau teaches the apparatus according to claim 19, as set forth above, discloses wherein the receiving unit includes an adapter part that has two first connections for fluidically coupling to the water tank in an operating position (Modified Fig. 4, snap-in connections 11 that connect the water tank to an operation position).

The adapter also having two second connections for fluidically coupling to the evaporator unit.
However, Malcolm discloses, in the same field of invention of water tanks for steam cookers, a spring-biased valve that couples to the outlet fluid port (Para. 0019, lines 17-18, “…fluid port 70, 72 equipped with a normally closed valve 74, 76, such as a spring-biased valve…”, where the valve would be connected to the steam generator inlet, Para. 0006, lines 1-2). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the snap-in connection from Ribau with the addition of the spring-biased valve as taught by Malcolm.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of further control over the flow from the water tank through a downstream valve as stated by Malcolm, Para. 0006, lines 4-6, “…a valve downstream of the vessel outlet to control flow of water from the portable vessel to the water reservoir…”.
Regarding claim 23, modified Ribau teaches the apparatus according to claim 21, as set forth above, discloses wherein the adapter part includes two connecting elements which are formed separately from one another, one of the two connecting elements forming one of the first connections and one of the second connections, and with another one of the two connecting elements forming another one of the first connections and another one of the second connections (Inherently a feature in modified Ribau, where the snap-in connection from Ribau is combined with the spring-biased valve from Malcolm, where the two connecting elements constitute the adapter and connected in series along with the water tank and steam generator, see modified Fig. 4.2).

    PNG
    media_image5.png
    495
    651
    media_image5.png
    Greyscale

Modified Figure 4.2, from Ribau and Malcolm, showing the modification made
Regarding claim 24, modified Ribau teaches the apparatus according to claim 23, as set forth above, discloses wherein the first connections are each formed by a sealing connection piece for fluidically coupling to the valves (Inherently disclosed in Ribau, Para. 0021, lines 4-6, “…snap-in connections 11 automatically provide a fluid mechanical communication with first and second pumps…”, where the fluid mechanical communication would inherently mean that the connection seals the openings in the water tank).
Regarding claim 25, modified Ribau teaches the apparatus according to claim 24, as set forth above, discloses wherein the sealing connection pieces are essentially supported on the adapter part in an actuating direction of the water tank (Inherently a feature in modified Ribau, 
Regarding claim 28, modified Ribau teaches the apparatus according to claim 21, as set forth above, discloses wherein the adapter part is mounted in a bearing section formed in the receiving unit for displacement essentially in an actuating direction of the water tank (Inherently a feature in Ribau, modified Fig. 1.2, where water tank and snap in connection mounted in a bearing section of the receiving unit where there is a slot for the water tank to slide into).

    PNG
    media_image6.png
    700
    1400
    media_image6.png
    Greyscale

Modified Figure 1.2, Ribau

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) in view of Shibuya et al. (WO 2016147563 A1, hereinafter Shibuya).
Regarding claim 18, Ribau teaches the apparatus according to claim 16, as set forth above, discloses wherein in an operating state of the steam cooking appliance, one of the valves 
Ribau does not disclose:
 The other of the valves being configured to guide air.
However, Shibuya discloses, in the same field of invention of steam cookers, a water tank and air passageway system in which one of the valves is configured to guide air (Page 3, Para. 11, lines 2-3, “An intake port 5 for introducing cooling air is provided between the door 3 and the front surface of the water storage tank…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the water tank in Ribau to include the system of the air passageway and valve capable of guiding air to the water tank as taught by Shibuya.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of lowering the height of the appliance using a smaller and cheaper cooling fan as there would a more efficient cooling system as stated by Shibuya, Page 9, Para. 1, lines 1-3, “…can be cooled using a smaller and cheaper cooling fan. As a result, the overall height of the cooking device 1 can be made lower than before…”. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) in view of Malcolm et al. (EP 1724529 A1, hereinafter Malcolm) and in further view of Powers et al. (US 8347659 B2, hereinafter Powers).
Regarding claim 22, modified Ribau teaches the apparatus according to claim 21, as set forth above.

Wherein the adapter part includes at least one latching hook for latching the water tank to the adapter part.
However, Powers discloses, in the field of valves for fluid control, an adapter that includes a latch hook and locking mechanism for attachment (Page 41, Section 14, Para. 2, lines 5-6, “…  The lock mechanisms 600 includes a clamp hook 605, a clamp bar 610, a latch hook 615…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have changed the spring-biased valve from modified Ribau with the latch hook and locking mechanism as taught by Powers.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a passive latching mechanism as stated by Powers, Page 41, Section 14, Para. 3, line 1, “Latching mechanism 630 is a passive latching mechanism”. Furthermore, adding a latching hook to the spring-biased valve taught in modified Ribau would have been obvious to try as there are a limited amount of latching systems to choose from.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) in view of Malcolm et al. (EP 1724529 A1, hereinafter Malcolm) and in further view of Reichl et al. (US 20130202279 A1, hereinafter Reichl).
Regarding claim 26, modified Ribau teaches the apparatus according to claim 24, as set forth above. 
Modified Ribau does not disclose:
Wherein the sealing connection pieces each have a seal.
23-1 and 23-2 are sealed fluid tightly and sufficiently pressure-tightly with metal pipe 2 by respective sealing means in the form of O-ring seals…”. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have changed modified Ribau’s adapter connection pieces to have multiple seals as taught by Reichl.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the adapter system being fluid tight and sufficiently pressure tight as stated by Reichl, Para. 00132, lines 10-12, “…Fluid connector assemblies 23-1 and 23-2 are sealed fluid tightly and sufficiently pressure-tightly with metal pipe 2 by respective sealing means…”. Furthermore, it is commonly known in the art to use seals with pipes, valves, snap-in connections, or any other fluid connection means in order to contain fluid within these objects.
Regarding claim 27, modified Ribau teaches the apparatus according to claim 26, as set forth above, discloses wherein the seal is an O-ring rubber seal (Inherently disclosed in modified Ribau as articulated from claim 26, Reichl, Para. 00132, line 12, “…sealing means in the form of O-ring seals…”).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) and in view of Malcolm et al. (EP 1724529 A1, hereinafter Malcolm) and in further view of Jurja (US 20080169741 A1).
Regarding claim 29, modified Ribau teaches the apparatus according to claim 21, as set forth above, discloses wherein the adapter part has a slotted guide (Modified Fig. 1, where the slot 8 inherently acts as a guide).

 Further comprising a spring acting upon the adapter part essentially in an actuating direction in a spring-loaded manner, and a sliding block engaging in the slotted guide.
However, Jurja discloses, in the field of slotted drawer mechanisms, a slider with a spring acting on an object in the actuating direction (Para. 0005, lines 8-11, “…move to an open position by one or more springs…”) and a sliding block for engaging into a slotted guide (Modified Fig. 1.2, where the sliding block is shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have changed the snap-in and valve adapter system from modified Ribau with the slotted drawer mechanism as taught by Jurja.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an adapter system that could be attached to a main body through a push to open release system commonly seen in both drawers and in systems that require an object to be easily removeable, which would not require any permanent fastening system as stated by Jurja, Abstract, lines 2-4, “…closed by manually pushing on the drawer slide or the drawer, removing the manual force and subsequently pushing the drawer slide or drawer inward…”.

    PNG
    media_image7.png
    477
    997
    media_image7.png
    Greyscale

Modified Figure 1.2, Jurja
Regarding claim 30, modified Ribau teaches the apparatus according to claim 29, as set forth above, further comprising a retaining clip, said sliding block being guided in the retaining clip (Inherently a feature gained from Jurja as articulated above in claim 29, Para. 0005, lines 6-9, “…drawer slide having interlocks thereon that engage automatically when said drawer slide is pushed to a closed position and disengage automatically…pushed inward relative to another part…”, where the retaining clip would inherently be a part of the push to open mechanism).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) in view of Ma (US 7337921 B2). 
Regarding claim 32, Ribau teaches the apparatus according to claim 31, as set forth above, discloses wherein the closure element is fastened to the main body of the water tank (Modified Fig. 4.1, secondary lid 14).
Ribau does not disclose:
Where the closure element is fastened via a bayonet or screw closure.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of requiring less force for opening and closing the cap compared to other known caps in prior art as stated by Ma, Page 11, Related art, Para. 3, “…a twist-open closure that overcomes the above and other disadvantages of known closures…”, where disadvantages include, “…a significant amount of force on the part of a user to initiate opening…”, Para. 2. Furthermore, the modification of a lid to a screw closure would have been obvious to try due to the limited options known in the art available for closing a container.
Regarding claim 33, Ribau teaches the apparatus according to claim 31, as set forth above, discloses wherein the closure element includes a cover cap having at least one section which in an installed position forms the front side of the water tank (Inherently a feature in modified Ribau, in modified Fig. 4.1. the secondary lid is flush with the front side of the water tank and forms a surface for the front side; as articulated above, the screw closure from Ma would replace the lid and have the same feature).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) and in view of Jurja (US 20080169741 A1). 

Ribau does not disclose:
Further comprising a push-push unit configured for removing the water tank from the steam cooking appliance.
However, Jurja discloses, in the field of slotted drawer mechanisms, a push to open drawer, which could be substituted with a water tank, that has the same functioning of a push-push unit as described in the applicant’s specification (Abstract, lines 1-4, “A push to open drawer slide and drawer having drawer slides…be closed by manually pushing on…the drawer, removing the manual force and subsequently pushing the…drawer inward and releasing it…allowing the drawer to be moved to the open position…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the water tank from Ribau with the push to open drawer mechanism as taught by Jurja.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a water tank that could be attached to a main body through a push to open release system commonly seen in both drawers and in systems that require an object to be easily removeable, which would not require any permanent fastening system as stated by Jurja, Abstract, lines 2-4, “…closed by manually pushing on the drawer slide or the drawer, removing the manual force and subsequently pushing the drawer slide or drawer inward…”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/                                                  /BRIAN W JENNISON/Examiner, Art Unit 3761  					Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
01/07/2022